PUTNAM NEW OPPORTUNITIES FUND One Post Office Square Boston, MA 02109 August 9, 2010 BY EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Attention: Linda Stirling, Esq. Re: Putnam New Opportunities Fund (the Fund)Application for Withdrawal of Pre-Effective Amendment No. 1 to Registration Statement on Form N-14, filed with the U.S. Securities and Exchange Commission (the Commission) on August 3, 2010 (Accession No. 0000928816-10- 000841) (the Amendment) Dear Ms. Stirling: Pursuant to Rule 477 of the Securities Act of 1933, as amended, the above-referenced Fund respectfully requests that the Commission consent to the withdrawal of the above-referenced Amendment. The Fund requests that such consent be granted on the grounds that the Amendment was filed by the Fund with the Commission under an erroneous registration number. The Fund confirms that no securities have been sold under the Amendment. Should you have any questions regarding the Funds application for withdrawal, please do not hesitate to call Carlo N. Forcione, Esq. of Putnam Investments at (617) 760-1224. Thank you for your assistance. Respectfully submitted, PUTNAM NEW OPPORTUNITIES FUND By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President
